DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “conveyance unit”, “reading unit”, and “notification unit”,  in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “conveyance unit” covers the conveyance roller 106, the reading roller 107, and the separation rollers 104 and 105 described in the specification (see par 32) as performing the claimed function, and equivalents thereof. The “reading unit” (109A) covers an LED 110, an image sensor 111, and optical components 112 described in the specification (see par. 33) as performing the claimed function, and equivalents thereof. The “notification unit” covers the CPU 203 controlling operator interface 213 described in the specification (see par. 57 and 94) as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda (US 8233201 B2) in view of Shiota et al (US 10897549 B2).
In particular relevance here, Toyoda discloses the document skew detection section (second judgment section) 114 judges whether or not the angle  shown in FIG. 9(b) is less than or equal to the threshold value Th (second threshold value) in accordance with the first input image data. In a case where the angle  is less than or equal to the threshold value Th, the document skew correction section 107 can carry out, without carrying out the rotation process (the first rotation process) in which the correction target image data is rotated by the angular difference , the rotation process (second rotation process) with respect to the correction target image data so that the . This makes it possible, depending on the case, to correct the skew of the document before carrying out the second pre-scanning, thereby making it possible to realize a reduction of a process time. See col. 19, lines 7-26.
In particular relevance here, Shiota et al disclose when the document inclination angle is equal to or higher than the threshold value selected based on the document length (Yes in step S209), the controller 40 determines that a transport abnormality, such as a jam, or the like occurs by the continuation of the transport, stops the transfer of the document P (step S210), and issues an alert stating the occurrence of a transport abnormality (step S211). In a case in which an increase of the detection value in the second axis Ay direction by the two-dimensional sensor 36 has not been stopped at the point in time when the reader 20 has detected an inclination of the document top (No in step S203), the controller 40 selects a tentative threshold value (step S204) and determines whether or not the inclination angle of the document P is equal to or higher than the tentative threshold value (step S205). As a result, when the inclination angle of the document is equal to or higher than the tentative threshold value (Yes in step S205), the controller 40 determines that a transport abnormality, such as a jam, or the like occurs when the controller 40 continues the transport and stops transfer of the document P (step S210), and issues an alert (step S211). See col. 13, lines 17-38.
Referring to claim 1:
Toyoda discloses an image reading apparatus comprising: 
a conveyance unit (conveyance rollers 513a and 513b) configured to convey a document (see col. 7, lines 35-55);

a notification unit configured to notify a user of information (see col. 19, lines 27-28); and
one or more controllers configured to perform operations (see col. 7, lines 9-17) including:
deciding, based on the image data, a tilt amount of an edge of the document (col. 5, lines 46-51, detailed description following col. 9, lines 6-12 to top of col. 11) and, in a case where the decided tilt amount is smaller than the first threshold in the case of the setting that performs the document digitalization, executing skew correction for correcting the tilt amount based on the decided tilt amount with respect to the image data (col. 5, lines 52-63 and col. 19, lines 12-23), and executing the document digitalization (digital processing of image data) with respect to the image data for which the skew correction has been executed (col. 5, lines 64 to col. 6, line 65).
While Toyoda does not disclose the controller deciding, based on the image data, a tilt amount of an edge of the document on a leading edge side in a conveyance direction in which the document is conveyed, wherein the tilt amount corresponds to an angle of tilt to a predetermined direction perpendicular to the conveyance direction, Toyoda does disclose a conveyance unit configured to convey a document as indicated above, so correcting for document skew when reading a document being conveyed by the reading unit as opposed to a skewed document being read on the platen glass would be obvious to consider. 

While Toyoda does not disclose controlling, in a case where the decided tilt amount exceeds a first threshold in a case of a setting that performs document digitalization with respect to the image data, the notification unit so as to give notification of information indicating that reading of the document for the document digitalization has failed, Toyoda discloses a mechanism for notifying the user (displayed on a monitor) of a skew degree of the document, so notifying the user that reading of the document for the document digitalization has failed as a result of document skew would have been obvious to consider. 
Shiota et al disclose controlling, in a case where the decided tilt amount exceeds a first threshold in a case of a setting that performs document digitalization with respect to the image data, the notification unit so as to give notification of information indicating that reading of the document for the document digitalization has failed. See col. 13, lines 17-38.
Therefore, in view of Shiota et al, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Toyoda to have to have had the controller decide, based on the image data, a tilt amount of an edge of the document on a leading edge side in a conveyance direction in which the document is conveyed, wherein the tilt amount corresponds to an angle of tilt to a predetermined direction perpendicular to the conveyance direction and, in a case where the decided tilt amount exceeds a first threshold in a case of a setting that .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Shiota et al as applied to claim 1 above, and further in view of Yi (US 8588549 B2).
In particular relevance here, Yi discloses, after determining whether to perform the de-skew process in operation 830, if the absolute value of the calculated skew angle is greater than or equal to the first threshold, skew compensation levels are set based on calculated skew angles, and different de-skew processes are performed on a document fed through a document feeder according to the set skew compensation levels, so that a de-skewed image is output in operation 850. See col. 8, lines 38-46.
Referring to claim 2:
While the combination of Toyoda and Shiota et al does not include the limitation recited in claims 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Toyoda and Shiota et al in view of Yi (discussed above) to have further configured the controller to perform operations including executing, in a case of a setting that does not perform the document digitalization, the skew correction with respect to the image data regardless of whether the decided tilt amount is larger than .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoda in view of Shiota et al as applied to claim 1 above, and further in view of Sunada et al (US 10110776 B2).
In particular relevance here, Sunada et al disclose image reading apparatus 200 determines whether or not to execute the mechanical skew correction based on the skew amount of the original. In a case where the absolute value of the skew amount of the original exceeds a limit value (first threshold value) that allows the correction, the image reading apparatus 200 suspends the reading processing for the original image to stop the conveyance of the original. In a case where the absolute value of the skew amount is a little smaller value than the limit value that allows the correction (between the first threshold value and the second threshold value), the image reading apparatus 200 determines that there is a fear of exceeding the limit value, and conducts the mechanical skew correction at a time of the conveyance of the subsequent originals, to thereby be able to inhibit the skew amount from easily reaching the limit value. See col. 20, lines 42-61.
Referring to claim 3:
While the combination of Toyoda and Shiota et al does not include the limitation recited in claims 2, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Toyoda and Shiota et al in view of Sunada et al (discussed above) to have further configured the controller to perform operations including stopping, in the .

Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art searched and of record neither anticipates nor suggests the limitation recited in these claims as set forth in the claimed combinations.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  
title must be as short and specific as possible (see 37 CFR 1.72(a)).  Applicant should distill a description of the claimed invention into as few words as possible to capture the essence of the claimed invention.
Rather than reciting statutory categories (apparatus, method, product) and some generic descriptor (e.g., image processing, printing, etc.), a title that is specific to and characterizes the essence or key aspect(s) of the claimed invention should submitted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of the cited JP 2014-096154 A document on page 1 of the specification.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kerschner (US 5895928 A) discloses terminating the scan process if the skew of said document is greater than a predetermined value. See col. 4, lines 45-55.

Shirai (US 7692824 B2) discloses displaying that the skew cannot be eliminated or that a reading error is made on a display screen provided in an operating portion and causing a user to visually recognize the error. See col. 4, lines 47-60.

Yamada (US 9100608 B2) discloses the correction unit corrects the direction of the image using the derived tilt angle when the derived tilt angle is an upper limit value or less that is assumed during transporting the original document, and corrects the direction of the image using an angle that is the upper limit value or less as the derived tilt angle when the derived tilt angle is over the upper limit value. See claims.
Smith et al (US 10225431 B2 and US 10055801 B2) disclose after determining the angle 908 (or the angle 912), the computing device 102 may perform a de-skewing operation 918 if the angle 908 (or the angle 912) exceeds a threshold. To illustrate, if the angle 908 (or the angle 912) fails to exceed the threshold, the scanned document 

Li (US 20060165292 A1) discloses a maximum error value may be determined by the characteristics of the scanner as well as the expected alignment for the edges of the document. For example, many digital reproduction systems require an original document to be re-scanned when the detected skew exceeds a predetermined amount. In one aspect, the maximum error value could be set where the skew in the regression line would exceed this predetermined amount. The maximum error value could also be set based upon past history of the system, user input and in many other ways. Accordingly, present systems and methods can be used to accurately measure the skew and dimensions of a scanned document image, the location of the document image inside the captured scan and other desired values. See par. 62.

Yoshida et al (US 20100141991 A1) disclose in the skew correction process (rotation process) of the image data, the larger the skew angle becomes, the heavier the load on operation means becomes and the longer the processing time becomes. In order to solve this problem, in the above configuration, in a case where the document skew angle with respect to a reference direction is equal to or more than a threshold, processing in the simple mode is performed. In the simple mode, an image file is generated so as to include image data that has not been subjected to the image processing and a draw command for drawing the image data in a state where the skew is corrected at the time of drawing, while no image processing (skew correction process) is performed in the image processing apparatus. Meanwhile, in a case where the document skew angle with respect to the reference direction is less than the threshold, processing in the regular mode is performed. In the regular mode, the image processing (skew correction process) is performed in the image processing apparatus and an image file is generated by formatting the image data having been subjected to the image processing. This makes it possible to select and use either the regular mode or the simple mode in accordance with a time required for image processing (skew correction process). See par. 213.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott A Rogers/
Primary Examiner, Art Unit 2672
24 March 2022